Mr. Justice Thompson delivered the opinion of the court. 4. Vendor and purchaser, § 127*—when purchaser may not. complain that title is not merchantable. A party who has' accepted a conveyance of land 60 years subsequently to the making of certain deeds claimed to be imperfect because not joined in by the wives of the grantors, and has taken possession of the land, may not be heard to complain that he has not a merchantable title and must rely upon the covenants of his deed. 5. Costs, § 4*—when half of costs properly taxed against cross complainant. Where a cross complainant failed in several of his contentions on which much evidence was taken, held on decree in his favor generally, that there was no error in the court’s ruling that he should pay one-half of the costs, as, in chancery, costs are in the judicial discretion of the court. 6. Appeal and error, § 1712*—necessity of pointing out and arguing errors. The Appellate Court should not search the record for errors not pointed out or argued by counsel.